EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Sovesky (Reg. No. 73,798) on August 6, 2021.
The application has been amended as follows: 

In the claims:
1. (Currently Amended) A polyol system for preparing polyurethane comprising:
1-25 parts by weight, based on a total 100 parts by weight of the polyol system, of i) at least one active chain extender having at least two groups that can react with an isocyanate, wherein at least one group of the at least two groups that can react with an isocyanate is a free primary -NH2 group;
1-20 parts by weight, based on a total 100 parts by weight of the polyol system, of ii) at least one active chain extender having three groups that can react with an isocyanate, wherein at least one group of the three groups that can react with an isocyanate is a free primary -OH group, and wherein the at least one active chain extender having three groups that can react with an isocyanate is selected from trihydric alcohols having 3-8 carbon atoms; 
1-10 parts by weight, based on a total 100 parts by weight of the polyol system, of iii) at least one polyether polyol starting from an amine; and
50-80 parts by weight, based on a total 100 parts by weight of the polyol system, of iv) a basic polyether polyol 

2. (Currently Amended) The polyol system according to claim 1, wherein the iv) basic polyether polyol is selected from polyether polyols with a hydroxyl value of 300 to 600 mg KOH/g.

3. (Currently Amended) The polyol system according to claim 1, wherein the polyol system further comprises one or more additives selected from the group consisting of: foaming agents, foam stabilizers, catalysts, mold-release agents, flame retardants, color pastes, fillers, stabilizers, and thixotropic agents.

4. (Currently Amended) The polyol system according to claim 1, wherein the i) at least one active chain extender having at least two groups that can react with an isocyanate is selected from the group consisting of: alkanolamine having 2-12 carbon atoms, aliphatic (cyclic) diamine having 2-15 carbon atoms, and aromatic diamine having 6-12 carbon atoms,
wherein one or more hydrogen atoms attached to carbon atoms in the alkanolamine, aliphatic (cyclic) diamine, and aromatic diamine are optionally substituted by an alkyl group comprising 1-6 carbon atoms.

5. (Canceled)

iii) at least one polyether polyol starting from an amine is selected from polyether polyols starting from ethylenediamine with a hydroxyl value of 450 KOH/g to 800 KOH/g.

7-9. (Canceled)

10. (Previously Presented) A polyurethane system comprising an isocyanate component and a polyol component, wherein the polyol component is the polyol system according to claim 1.

11. (Previously Presented) The polyurethane system according to Claim 10, wherein the isocyanate component is selected from: (i) aliphatic isocyanate, (ii) cycloaliphatic isocyanate, (iii) aromatic isocyanate, and mixtures thereof.

12. (Previously Presented) A polyurethane product comprising the reaction product obtained by reacting the polyurethane system of Claim 10.

13. (Currently Amended) The polyol system according to claim 1, wherein the i) at least one active chain extender having at least two groups that can react with an isocyanate is present based on a total 100 parts by weight of the polyol system.

i) at least one active chain extender having at least two groups that can react with an isocyanate is present based on a total 100 parts by weight of the polyol system.

15. (Currently Amended) The polyol system according to claim 1, wherein the i) at least one active chain extender having at least two groups that can react with an isocyanate is present based on a total 100 parts by weight of the polyol system.

16. (Currently Amended) The polyol system according to claim 1, wherein the ii) at least one active chain extender having three groups that can react with an isocyanate is present based on a total 100 parts by weight of the polyol system.

17. (Currently Amended) The polyol system according to claim 1, wherein the ii) at least one active chain extender having three groups that can react with an isocyanate is present based on a total 100 parts by weight of the polyol system.

18. (Currently Amended) The polyol system according to claim 1, wherein the iii) at least one polyether polyol starting from an amine is present based on a total 100 parts by weight of the polyol system.

19. (Currently Amended) The polyol system according to claim 1, wherein the iii) at least one polyether polyol starting from an amine is present based on a total 100 parts by weight of the polyol system.







* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-4, 6, and 10-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 5 and 7-9 under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) in view of Gansen et al. (US Pat. No. 5,750,583) has been rendered moot by the cancellation of these claims.
The rejection of claims 1-4, 6, and 10-19 under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) in view of Gansen et al. (US Pat. No. 5,750,583) has been overcome by the above examiner’s amendment.

Allowable Subject Matter
Claims 1-4, 6, and 10-19 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 9, 2021